Citation Nr: 0425388	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  99-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a disorder claimed 
as high fever, weakness and malaise.

2. Entitlement to service connection for a chronic acquired 
psychiatric disorder and organic mood disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
January 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This determination 
denied the veteran entitlement to service connection for a 
disorder manifested by high fever, weakness, and malaise and 
declined to reopen his application seeking entitlement to 
service connection for an acquired psychiatric disorder and 
organic mood disorder.

In an August 2002 decision the Board found that the veteran 
had submitted new and material evidence to reopen his 
previously denied claim for entitlement to service connection 
for a chronic acquired psychiatric disorder and organic mood 
disorder.  The Board then denied service connection for this 
disorder on the merits as well as the veteran's claim for 
entitlement to service connection for a disorder manifested 
by high fever, weakness, and malaise.  The veteran appealed 
this decision to the United States Court for Veterans Claims 
(Court).  In August 2003, the Court vacated that part of the 
Board decision that denied service connection for a disorder 
claimed as high fever, weakness, and malaise and a chronic 
acquired psychiatric disorder and an organic mood disorder.  
The Court granted a joint motion for remand based on VA's 
failure to satisfy the notice requirements mandated by the 
Veterans Claims assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 2002).

As noted in the Joint Motion for Remand dated in July 2003, 
Section 5103(a) as added to title 38 U.S. Code by the VCAA, 
requires the Secretary upon receipt of a complete or 
substantially complete application to notify a claimant of 
any information or evidence necessary to substantiate the 
claim and to indicate which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary will attempt to obtain on 
behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002). 

Because there is no VA document of record that satisfies the 
above specific elements required for adequate VCAA notice, a 
remand for this purpose to the RO is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a).  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to the claims.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  The letter should also 
inform the veteran to submit any evidence 
in his possession pertinent to his claims 
which has not been previously submitted.  
38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 2002).

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues on appeal.  
If any of the benefits sought on appeal 
are not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




